BAKES, Justice,
dissenting:
I would affirm the trial court’s award of attorney fees. As the court’s quotation from 4A Nichols on Eminent Domain, § 14.24[4], acknowledges, attorney fees are not allowable in condemnation proceedings in the absence of statute authorizing them. I.C. § 12-121 is just such a statute and is *879applicable in this case. This case was filed prior to March 1,1979, and therefore, as the majority correctly points out, I.R.C.P. 54(e) is not applicable. Therefore, there is no need for this Court to “adopt a new position” when the legislature has expressed its view regarding attorney fees — the only view, in my opinion, that counts.